Order unanimously affirmed with costs. Memorandum: This action was commenced by plaintiff, a psychiatrist, who alleged that he was libeled by statements made by defendant, a member of the Credentials Committee and Peer Review Committee at Millard Fillmore Hospital, to the Chairman of the Credentials Committee in connection with the renewal of plaintiff’s staff privileges at the hospital. The alleged libel consisted of defendant’s "republication” of statements made by another in response to a questionnaire sent by Millard Fillmore Hospital (see, Farooq v Coffey, 206 AD2d 879 [decided herewith]). Plaintiff appeals from an order granting defendant’s motion for summary judgment dismissing the complaint.
For the reasons stated in our decision in Farooq v Coffey (supra), we conclude that defendant sustained his burden of establishing that the statements were protected by a qualified privilege and that plaintiff failed to sustain his burden of raising triable questions of fact on the issues of falsity and malice. We have considered plaintiffs procedural challenges *881and conclude that they are without merit. (Appeal from Order of Supreme Court, Erie County, Mintz, J.—Summary Judgment.) Present—Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.